DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 29th, 2020 was filed before the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because:
“Figure 2” at the bottom of the page appears to be a typo and should be deleted.
The abstract includes reference numbers throughout the abstract.  The abstract should not include other sections of the disclosure.  
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
There are numerous minor errors throughout the specification.  It is suggested that specification be reviewed and amend the specification to increase the clarity and ease of reading of the disclosure.  Examples of these errors include, but are not limited to “such as passengers, cargo, of an aircraft” in para 0002, “and/or flight, variety of stabilization devices”, “provide stabilization to payload of the aircraft”, “but to complete aircraft”, and “other stabilization devices that uses Inertial Measurement Unit (IMU)” in para 0003. 
Appropriate correction is required.
Claim Objections
Claims 1-12 and 16 objected to because of the following informalities:  The reference numbers should be removed throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it The aircraft stabilization system is introduced as having a plurality of stabilization units being couplable to an aircraft in claim 1.  In claim 7, the aircraft stabilization system is couplable to a galactic exploration vehicle, a spaceship, and a space hovercraft, however, these vehicles would not be considered to be aircraft, as an aircraft is a vehicle that travels/flies within the air and they utilize an atmosphere and aerodynamics in order to fly, while a vehicle traveling in space would not be considered an aircraft.  Therefore, vehicles that can travel through space is introduced in claim 7, which further broadens the claim set, rather than further limiting it.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 20150176752).
In regards to claim 1, Lewis teaches of an aircraft stabilization system (200) comprising (Abstract, Para 0002):

a processing unit (206) to receive the sensor data (204), wherein the processing unit (206) computes aircraft stabilization parameters based on the sensor data (204) (Para 0027, 0105-0106, 0103, 0096); and
a plurality of stabilization units (208) couplable to a cabin module (104) of an aircraft (102), wherein each stabilization unit from amongst the plurality of stabilization units (208) comprises at least one microprocessor and at least one actuator (Para 0095, Fig 2A, 2B, 5, Parts 144, 144A1, 144A2, 144B1, 144B2, Para 0028, 0143-0144; where the microprocessors could be located with the actuator that is coupled to a cabin module or it could located elsewhere on the vehicle and electrically connected to the actuator that is coupled to a cabin module) the at least one microprocessor is to,
receive at least one aircraft stabilization parameter (Para 0027, 0105-0106, 0103, 0096); 
generate pulse width modulated signals for the at least one actuator of the stabilization unit based on the at least one aircraft stabilization parameter (Para 0151-0152, 0096, 0103; where a “pulse width modulated signal” is a common type of electrical signal); and
provide corrected signals to the at least one actuator based on the at least one aircraft stabilization parameter and an error due to at least one of aircraft turbulence and rapid change in the flight parameters to stabilize the cabin module (104) of the aircraft (102) (Para 0151-0152, 0096, 0103-0104, 0107, 0109).
In regards to claim 2, 
In regards to claim 3, Lewis teaches of the aircraft stabilization system (200) as claimed in claim 1, wherein the flight parameters comprises flight dynamics data including roll, pitch, and yaw angles of the aircraft, altitude and velocity of the aircraft, temperature outside and inside the aircraft (102) (Para 0067, 0105-0106, 0108).
In regards to claim 4, Lewis teaches of the aircraft stabilization system (200) as claimed in claim 1, wherein the aircraft stabilization parameters include at least one of counteracting angles, rotational speeds, and forces (Para 0096-0097, 0100, 0086-0087).
In regards to claim 5, Lewis teaches of the aircraft stabilization system (200) as claimed in claim 1, wherein the at least one actuator is one of a servo motor, a hydraulic lock, a parachute, a hydraulic stand, and an inflatable raft (Para 0096, 0102, 0104).
In regards to claim 6, Lewis teaches of the aircraft stabilization system (200) as claimed in claim 1, wherein the at least one microprocessor comprises a proportional-integral-derivative (PID) co-processor (Para 0104, 0107, 0109).
In regards to claim 7, Lewis teaches of the aircraft stabilization system (200) as claimed in claim 1, the aircraft stabilization system (200) is couplable to one of a flying car, a UAV, a galactic exploration vehicle, a spaceship, a space hovercraft, and the like (Para 0002, 0068 first sentence).
In regards to claim 8, 9, and 11, the claim recites analogous limitations to that of claims 1, 4, and 3, respectively, and are therefore rejected under the same premise.  
In regards to claim 10, Lewis teaches of the method as claimed in claim 8, wherein the operating the at least one actuator comprises providing corrected signals to the at least one actuator, wherein the corrected signals are provided by a PID co-processor of each stabilization unit (Para 0151-0152, 0096, 0103-0104, 0107, 0109).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 20190132516) teaches of a method of stabilizing a payload camera within an aircraft by utilizing actuators. 
Ryaboy et al. (US 20060119026) teaches of utilizing a vibration damper assembly on an aircraft to limit the vibrations on a payload. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663